236 Kan. 306 (1984)
689 P.2d 909
STATE OF KANSAS, Petitioner,
v.
BARBARA VACHE, Respondent.
No. 56,982
Supreme Court of Kansas.
Opinion filed October 26, 1984.
Barbara Vache, respondent, appeared pro se.
Roger N. Walter, disciplinary counsel, appeared for the petitioner.
Per Curiam:
This is an original action filed before the Board for Discipline of Attorneys by Arno Windscheffel, disciplinary administrator, against Barbara Vache, an attorney admitted to practice law in the State of Kansas. The respondent was charged with neglecting a legal matter entrusted to her by a client.
Respondent was retained by Lewis A. Warren, Sr. to seek judicial review of an administrative decision denying him certain disability benefits under the federal social security act. After respondent had filed a petition for review of the decision with the United States District Court for the District of Kansas, the Secretary of Health, Education and Welfare filed an answer. Thereafter nothing further was done and nearly a year later the Secretary filed a motion for summary judgment and, at a later date, an order to show cause why the case should not be dismissed was issued to respondent. When no response was filed the case was dismissed and, after respondent discovered that fact, she failed to advise her client or to take any further action in his behalf.
The disciplinary panel concluded that the respondent had neglected a legal matter entrusted to her in violation of DR 6-101(A)(3), 232 Kan. clxxvi, and recommended she be disciplined by public censure. The respondent has filed no exceptions to the report and recommendations of the panel.
The court, having carefully considered the record, agrees with the panel's conclusions and recommendation of public censure.
IT IS THEREFORE BY THE COURT ORDERED that Barbara Vache be and she is hereby disciplined by this court by public censure and she is ordered to pay the costs of this proceeding.
IT IS FURTHER ORDERED that this Order of Public Censure be published in the official Kansas Reports.
BY ORDER OF THIS COURT this 26th day of October, 1984.